     Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

KENNETH MAGLIONE,

      Plaintiff,                                  CASE NO.:

v.

DIRECT ENERGY, LP,

      Defendant.
                                       /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, Kenneth Maglione, by and through the undersigned

counsel, and sues Defendant, DIRECT ENERGY, LP, and in support thereof respectfully

alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                     INTRODUCTION

          1.       The TCPA was enacted to prevent companies like Defendant from

invading American citizen’s privacy and to prevent abusive “robo-calls.”

          2.       “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012).

          3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

at night; they force the sick and elderly out of bed; they hound us until we want to rip the

telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably


                                             1
  Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 2 of 9




intended to give telephone subscribers another option: telling the autodialers to simply

stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

        4.        According     to the    Federal   Communications     Commission    (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with over

200,000 complaints each year – around 60 percent of all the complaints…Some private

analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

robocalls-spoofing.

                                JURISDICTION AND VENUE

         5.       Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

         6.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

        7.        Defendant’s principal place of business is located in Houston, Texas.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(1), as it is

the judicial district in which the Defendant resides.




                                                2
   Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 3 of 9




                              FACTUAL ALLEGATIONS

       8.      Plaintiff is a natural person, and citizen of the State of Pennsylvania

residing in the city of Archibald, Lackawanna County.

       9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

       10.     Defendant is a corporation which was formed in Texas with its principal

place of business located at 12 Greenway Plaza, Suite 600, Houston, Texas 77046 and

which conducts business in the State of Pennsylvania.

       11.     Defendant called Plaintiff approximately 200 times in an attempt to gain a

sale of its energy services. Defendant was attempting to have Plaintiff to switch his gas

and electric services.

       12.     Some or all of the calls Defendant made to Plaintiff’s cellular telephone

number were made using an “automatic telephone dialing system” which has the capacity

to store or produce telephone numbers to be called, using a random or sequential number

generator (including but not limited to a predictive dialer) or an artificial or prerecorded

voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

“autodialer calls”). Plaintiff will testify that his knew it was an autodialer because of the

vast number of calls he received and because he heard a pause when he answered his

phone before a voice came on the line and/or he received prerecorded messages from

Defendant.




                                              3
  Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 4 of 9




        13.    Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

        14.    Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (570) ***-9024, and was the called party and recipient of Defendant’s calls.

        15.    Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone (570) ***-9024 in an attempt to sell services to Plaintiff.

        16.    Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

the calls were being initiated from, but not limited to, the following number: 866-967-

6342.

        17.    On several occasions over the last four (4) years, Plaintiff instructed

Defendant’s agent(s) to stop calling his cellular telephone.

        18.    On or about March 2019, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and instructed Defendant’s agent to cease

calling his number.

        19.    Each subsequent call Defendant made to Plaintiff’s aforementioned

cellular telephone was done so without the “express consent” of Plaintiff.

        20.    Each subsequent call Defendant made to Plaintiff’s aforementioned

cellular telephone was knowing and willful.

        21.    In or about September 2019, Plaintiff again answered a call from

Defendant to his aforementioned cellular telephone number. Plaintiff again spoke to an

agent/representative of Defendant and informed the agent/representative that the calls to

his cellular telephone were harassing and again demanded they cease calling his phone.



                                              4
   Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 5 of 9




        22.     Despite clearly and unequivocally revoking any consent Defendant may

have believed they had to call Plaintiff on his cellular telephone, Defendant continues to

place automated calls to Plaintiff.

        23.     Plaintiff’s numerous conversations with Defendant’s agent/representative

over the telephone wherein he demanded a cessation of calls were in vain as Defendant

continues to bombard him with automated calls unabated.

        24.     Defendant intentionally harassed and abused Plaintiff on numerous

occasions by calling several times during one day, and on back to back days, with such

frequency as can reasonably be expected to harass. Defendant has a corporate policy to

use an automatic telephone dialing system or a pre-recorded or artificial voice to

individuals just as it did to the Plaintiff’s cellular telephone in this case.

        25.     Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

cellular telephone in this case.

        26.     Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

telephone in this case, with no way for the consumer, or Defendant, to remove the

number.

        27.     Defendant’s corporate policy is structured so as to continue to call

individuals like Plaintiff, despite these individuals explaining to Defendant they do not

wish to be called.




                                                5
   Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 6 of 9




        28.    Defendant has numerous other federal lawsuits pending against them

alleging similar violations as stated in this Complaint.

        29.    Defendant has numerous complaints against it across the country asserting

that its automatic telephone dialing system continues to call despite being requested to

stop.

        30.    Defendant has had numerous complaints against it from consumers across

the country asking to not be called, however Defendant continues to call these

individuals.

        31.    Defendant’s corporate policy provided no means for Plaintiff to have

Plaintiff’s number removed from Defendant call list.

        32.    Defendant has a corporate policy to harass and abuse individuals despite

actual knowledge the called parties do not wish to be called.

        33.    Not one of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        34.    Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.

        35.    From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        36.    From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of his cellular




                                              6
  Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 7 of 9




telephone line and cellular phone by unwelcome calls, making the phone unavailable for

legitimate callers or outgoing calls while the phone was ringing from Defendant call.

       37.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.

For calls he answered, the time he spent on the call was unnecessary as he repeatedly

asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

unlock the phone and deal with missed call notifications and call logs that reflect the

unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

phone, which are designed to inform the user of important missed communications.

       38.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

phone and deal with missed call notifications and call logs that reflected the unwanted

calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

which are designed to inform the user of important missed communications.

       39.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

phone’s battery power.

       40.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

phone or network.



                                              7
   Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 8 of 9




        41.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

cellular phone and her cellular phone services.

        42.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

nervousness, embarrassment, distress and aggravation.

                                        COUNT I
                                 (Violation of the TCPA)

        43.     Plaintiff fully incorporates and realleges paragraphs 1 through 42 as if

fully set forth herein.

        44.     Defendant willfully violated the TCPA with respect to Plaintiff,

specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

Plaintiff notified Defendant that Plaintiff wished for the calls to stop

        45.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47

U.S.C § 227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant for statutory damages, punitive damages, actual

damages, treble damages, enjoinder from further violations of these parts and any other

such relief the court may deem just and proper.




                                              8
Case 4:19-cv-04663 Document 1 Filed on 11/27/19 in TXSD Page 9 of 9




                                     Respectfully submitted,

                                     /s/ William W. Holtz
                                     William W. Holtz, Esq.
                                     Texas Bar No.: 24092533
                                     Holtz Law Firm
                                     4054 McKinney Avenue, Suite 310
                                     Dallas, Texas 75204
                                     Telephone: (832) 746-4041
                                     Facsimile: (713) 467-1399
                                     Primary Email: wholtz@holtzlegal.com
                                     Local Counsel for Plaintiff




                                 9
